                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


DEQUEEN AND EASTERN RAILROAD, LLC                                                         PLAINTIFF


v.                                     Case No. 4:21-cv-4031


BRINK ENGINEERING SOLUTIONS, LLC                                                        DEFENDANT


                                               ORDER

        Before the Court is the parties’ Joint Motion to Stay Pending Mediation. ECF No. 10. The

parties request that the Court stay all deadlines in this case while the parties attempt to resolve this

matter through mediation or settlement negotiations. Specifically, the parties ask the Court to

extend Plaintiff’s deadline to respond to Defendant’s pending Motion to Dismiss (ECF No. 8) to

August 5, 2021. Upon consideration, the Court finds that good cause has been shown for the

motion. Accordingly, the parties’ joint motion (ECF No. 10) is GRANTED. Plaintiff has until

August 5, 2021, to respond to Defendant’s Motion to Dismiss. On or before August 8, 2021, the

parties shall file with the Court either a notice of settlement or a motion for a scheduling order.

        IT IS SO ORDERED, this 23rd day of June, 2021.


                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                United States District Judge
